 

Exhibit 10.1

 

MEMORANDUM OF UNDERSTANDING (MOU)

 

Memorandum of Understanding

 

Between

 

Windlas Biotech Private Limited

Dehradun, Uttarakhand, India

 

And

 

Mateon Therapeutics, Inc.

 

Agoura Hills, California, USA

 

 

 

 

RECITALS

 

This Memorandum of Understanding (MOU) sets forth our mutual understanding
regarding an intended co-development agreement between Mateon Therapeutics, Inc.
(“Mateon”), having a place of business at 29397 Agoura Road, Suite 107, Agoura
Hills, CA 91301, USA and Windlas Biotech Private Limited (“Windlas”) with place
of business at 705-706 Vatika Professional Point, Golf Course Extension Road,
Gurgaon, HR 122001, India. (collectively “The Parties”).

 

 

○

Windlas Biotech Private Limited is a 20-year-old company with a strong track
record of research, development, manufacturing and distribution of
pharmaceutical products in India, USA and several other emerging markets. It has
four large scale manufacturing facilities employing more than 1500 employees and
is the 5th largest Contract Development and Manufacturing Organization (CDMO)
serving top innovator as well as generic pharma companies across the world. It
has developed more than 500 different formulations (> 2Billion doses annually)
of anti-viral, cardiovascular, anti-diabetic, anti-infective, CNS and
dermatology products. Besides large volume manufacturing it offers research
capabilities in chemical synthesis, analytical methods development, process
optimization and formulation development that are dedicated to accelerating the
pharmaceutical development projects of its research partners.        

○

Mateon Therapeutics is an immuno-oncology company (OTC: MATN) dedicated to the
development of first in class RNA therapeutics as well as small molecule drugs
against cancer and COVID-19.

 

AREAS OF COLLABORATION

 

The said Memorandum of Understanding lists the responsibilities of each party
and any sub-contractors for either. It is understood that any such agreement is
subject to our mutual consensus on terms and entering into by Mateon and Windlas
of a definitive agreement (DA). The subject of this collaboration is limited to
Artemisinin based products (herbal supplements and or future medicinal
products).

 

 

 

 

OVERVIEW

 

Mateon and Windlas wish to collaborate on formulation development,
manufacturing, clinical research, commercialization and distribution of
Artemisinin as a herbal supplement (or medicinal drug in future) for use as an
anti-viral (including for COVID-19 patients) in a humanitarian effort for India.
The collaboration is driven by the parties’ desire to expedite the treatment and
prevention of COVID-19. Mateon demonstrated potent anti-viral activity of the
supplement versus SARS-CoV-2 based on in-vitro testing of medical grade
Artemisinin. Windlas has the required experience in developing cGMP compliant
dosage forms of herbal supplements, nutraceuticals, AYUSH products and
allopathic medicines. Mateon will provide technical support Windlas to seek
government approval of the herbal supplement in India with a clinical trial to
demonstrate the efficacy of Artemisinin as a therapy. Mateon recognizes
Windlas’s formulation development, manufacturing and distribution capabilities
India which will be required for getting this Ayurvedic herb to as broad a
population as possible.

 

MATEON OBLIGATIONS AND RESPONSIBILITIES

 

Mateon will:

 

  ● Engage Windlas to sponsor and conduct the study in India.   ● Will pay a
management & services Fee to Windlas at enclosed schedule (Exhibit A) for the
work in exchange for access to the formulation development data of Windlas and
the clinical trial data for the trial conducted in India.   ● Collaborate with
Windlas and its CRO on final protocol submission to the Ethical Committees.

 

 

 

 

  ● Review submission dossier to the EC’s for completion.   ● Provide scientific
and operational oversight for the study.   ● Provide in-vitro testing protocol
to Windlas for the product.   ● Work with Windlas on a joint press release upon
EC approval for international publication.   ● Collaborate with Windlas on
publishing study in reputable scientific journals.

 

Windlas OBLIGATIONS AND RESPONSIBILITIES

 

Windlas will (at its own cost):

 

  ● Sponsor and conduct the study in India by engaging a local CRO.   ● Develop
the formulation as per the applicable GMP guidelines.   ● Manufacture the
Clinical Trial Material (CTM) batches.   ● Secure the necessary approvals from
Indian government for the clinical study including regulatory documents,
dossiers for Ethical Committees, manufacturing licenses etc.   ● Supervise the
CRO to ensure timelines and audit CRO to ensure data quality.   ● Advise Mateon
on all aspects of the clinical trial in the course of the study.   ● Provide
Mateon any data required on the GMP manufacturing process for the product.   ●
Provide Mateon with relevant data from the study.   ● Provide Mateon with GMP
manufactured product for distribution worldwide.   ● Collaborate with Mateon on
publishing study in reputable scientific journals.   ● Work with Mateon for a
joint press release upon EC approval for international publication

 

RIGHTS and OBLIGATIONS FOR BOTH COMPANIES

 

  ● Mateon shall retain exclusive rights to market Artemisinin worldwide on its
own or its sublicensees except for India wherein Windlas shall have the
exclusive marketing rights.   ● Windlas shall retain exclusive right to
manufacture Artemisinin product (or its future herbal or allopathic variants) at
its own or subcontracted sites and supply to Mateon’s (or its other marketing
partners’) worldwide market excluding North America and China (and its
territories including Hong Kong, Macaw, and Taiwan). The pricing of supply shall
be negotiated under good faith at arms-length based on CMO industry standards.  
● Both companies will collaborate on an expanded trial in India.   ● Both
companies will collaborate on a humanitarian effort for distribution to address
the pandemic

 

 

 

 

CONFIDENTIALITY

 

Each Party undertakes to observe the confidentiality and secrecy of documents,
information and other data received from, or supplied to, the other Party during
the period of the implementation of this Memorandum of Understanding or any
other agreements made pursuant to this Memorandum of Understanding;

 

Both Parties agree that the provisions of this Article shall continue to be
binding between the Parties notwithstanding the termination of this Memorandum
of Understanding.

 

SUSPENSION

 

Each Party reserves the right for reasons of national security, national
interest, public order or public health to suspend temporarily, either in whole
or in part, the implementation of this Memorandum of Understanding. The
suspension shall take effect immediately after notification has been given to
the other Party through written communication.

 

REVISION, MODIFICATION AND AMENDMENT

 

Either Party may request in writing a revision, modification or amendment of all
or any part of this Memorandum of Understanding;

 

Any revision, modification or amendment agreed to by the Parties shall be in
writing and shall form part of this Memorandum of Understanding.

 

Such revision, modification or amendment shall come into force on such date as
may be determined by the Parties; and

 

 

 

 

Any revision, modification or amendment shall not prejudice the rights and
obligations arising from or based on this Memorandum of Understanding prior or
up to the date of such revision, modification or amendment.

 

ENTRY INTO FORCE, DURATION AND TERMINATION

 

This Memorandum of Understanding shall come into force on the date of signing
and shall remain in force until the execution of a definitive agreement.

 

Notwithstanding anything in this Article, either Party may terminate this
Memorandum of Understanding by notifying the other Party of its intention to
terminate this Memorandum of Understanding by a notice in writing, at least 1
month prior to its intention to do so; and

 

The suspension or termination of this Memorandum of Understanding shall not
affect the implementation of on-going activities and/or programmes which have
been agreed upon before the date of the termination of this Memorandum of
Understanding.

 

ARRANGEMENT BETWEEN THE PARTIES

 

For the avoidance of doubt, the relationship of the parties under this
Memorandum is not one of legal partnership, joint venture or agency.

 

The parties do not intend this Memorandum to be legally binding. However, the
parties may enter into such legally binding agreements which will be separately
negotiated and agreed in the future by both the parties in writing.

 

 

 

 

IN WITNESS WHEREOF the undersigned, being duly authorized thereto by their
respective Organisations, have signed this Memorandum of Understanding.

 

Mateon Therapeutics Inc.   Windlas Biotech Private Limited       /s/ Vuong
Trieu/   /s/ Hitesh Windlass/ Date: Sept 1, 2020   Date: Sep 1, 2020 Name: Vuong
Trieu   Name: Hitesh Windlass Representative   Representative Position: Chief
Executive Officer   Position: Managing Director

Address: 29397 Agoura Rd Ste 107

Agoura Hills, CA, 91301-2542, USA

 

Address: Windlas Biotech Private Limited.

705-706 Vatika Professional Point, Gurgaon, HR 122001, India

Telephone: +1 (858) 204-7407   Telephone: +91 124 282 1030 E-mail:
vtrieu@oncotelic.com   E-mail: hitesh@windlasbiotech.com Website: www.mateon.com
  Website: www.windlas.com

 

 

 

 

EXHIBIT A FEE SCHEDULE

 

FINANCIAL DETAILS (to be finalized in the CTA between Windlas and CRO)

 

Professional Fee Charges  Amount in INR  Technical and advisory services 
 68,31,000  Insurance costs   5,50,000  Local taxes @ 18%   13,28,580  Any
incidental costs approved by both parties (to be added in relevant milestone) 
    Total Amount:   87,09,850 

 

STUDY TIMELINES AND PAYMENT MILESTONE

 

Sr. No.  Milestone Payment for Professional Fee  Amount in INR  1.  On Signing
Contract   22,61,116  2.  After 1st EC approval    16,12,116  3.  After 2 sites
initiated for clinical trial   8,06,058  4.  50 % of Recruitment Over in
Clinical trial   12,09,087  5.  100 % of Recruitment Over   8,06,058  6. 
Database Lock   8,06,058  7.  Clinical Study Report + any incidental amount 
 12,09,087     Total   87,09,850*

 

● Incidental amount if any approved by both parties to be added in relevant
milestone.

 

 

 

 